Citation Nr: 1132760	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a fractured left femur with shortening of the leg, for the period prior to November 17, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a fractured left femur with shortening of the leg, for the period from November 17, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar pain, for the period prior to November 17, 2010.

4.  Entitlement to a disability rating in excess of 20 percent for chronic lumbar pain, for the period from November 17, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to a compensable evaluation for residuals of a fractured left femur with shortening of the leg, and granted service connection for chronic lumbar pain, assigning a 10 percent evaluation, effective June 29, 2006.  Subsequently, in a May 2008 rating decision, the RO increased the evaluation assigned to the Veteran's residuals of a fractured left femur with shortening of the leg to 10 percent, effective June 29, 2006.  Later, in a January 2011 rating decision, the Veteran's residuals of a fractured left femur and his chronic lumbar pain were each assigned a 20 percent evaluation, effective November 17, 2010.  As such, the issues are as stated on the cover page.
 
The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of that hearing is of record.

The Veteran stated in his August 2008 substantive appeal the he was having gastrointestinal problems because of medications he was taking for his service-connected disabilities.  This issue was previously referred by the Board to the Agency of Original Jurisdiction (AOJ) in the Board's October 2010 remand; however, no action appears to have been taken by the AOJ on this issue.  Additionally, the Veteran's wife testified in the Veteran's September 2010 hearing that the Veteran had surgery on his right knee because of overcompensating due to his service-connected left knee disability.  Since these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them.  Accordingly, they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the period prior to November 17, 2010, the Veteran's service-connected residuals of a fractured left femur with shortening of the leg were manifested by slight disability.

2.  For the period from November 17, 2010, the Veteran's service-connected residuals of a fractured left femur with shortening of the leg are manifested by moderate disability.   

3.  For the period prior to November 17, 2010, the Veteran's service-connected chronic lumbar pain was manifested by right paralumbar muscle spasm.

4.  For the period from November 17, 2010, the Veteran's service-connected chronic lumbar pain is manifested by forward flexion limited to 60 degrees, but not by a limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, and does not result in incapacitating episodes requiring bed rest as prescribed by a physician.  Additionally, the evidence fails to show any objective clinical neurological manifestations of the Veteran's lumbar spine condition.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of a fractured left femur with shortening of the leg, for the period prior to November 17, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5255 (2010).

2.  The criteria for a disability rating in excess of 20 percent for residuals of a fractured left femur with shortening of the leg, for the period from November 17, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5255 (2010).

3.  The criteria for an initial disability rating of 20 percent, but not higher, for chronic lumbar pain, for the period prior to November 17, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2010).

4.  The criteria for a disability rating in excess of 20 percent for chronic lumbar pain, for the period from November 17, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's claim for an increased disability rating for chronic lumbar pain, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Regardless, the Veteran was provided an appropriate letter by the RO in September 2007.

With respect to the Veteran's claim for an increased disability rating for residuals of a fractured left femur with shortening of the leg, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in August 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  Thus, VA's duty to notify in this case has been satisfied

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, his private treatment records, and has provided him with multiple VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's October 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain recent treatment records pertaining to the Veteran's residuals of a fractured left femur with shortening of the leg and/or lumbar spine disabilities from Dr. William Chan, dated since August 2006, and Dr. Brian McPhillips, dated since January 2008, and to schedule the Veteran for a VA orthopedic examination of the left lower extremity and a VA spine examination to determine the current severity of his service-connected disabilities.  In this regard, the Board notes that, on remand, the RO/AMC provided the Veteran with release forms to request any outstanding private treatment records, to which the Veteran did not respond.  Additionally, the Veteran was afforded VA examinations in November 2010 in compliance with the Board's remand directives.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claims on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

II.  Increased Rating Claims

The Veteran was initially granted service connection for a fractured left femur and assigned a non-compensable rating, effective September 24, 1985, in a November 1985 rating decision.  He was initially granted service connection for chronic lumbar pain and assigned a 10 percent disability rating, effective June 29, 2006, in a February 2007 rating decision.  The Veteran's disability rating for residuals of a fractured left femur with shortening of the leg was increased to 10 percent, effective June 29, 2006, the date of his increased rating claim.  Following the Board's October 2010 remand of this case, the Appeals Management Center increased the disability rating for both of these service-connected disabilities to 20 percent, effective November 17, 2010, in a January 2011 rating decision.  The Veteran contends that higher disability ratings are warranted for these disabilities.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. § 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Id. at 126; see also Hart v. Mansfield, 21 Vet. App 505 (2007).  As reflected in the captioned issues listed above, the Veteran's claims have already been staged by the RO.  As discussed below, further application of staged ratings are not justified by the evidence of record in this case. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2010).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (2010); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, and the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

	
A.  Residuals of a Fractured Left Femur with Shortening of the Leg

The Veteran's femur disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255, which provides that impairment of the femur is rated as follows: fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent rating; fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent rating; fracture of the surgical neck of the femur with false joint warrants a 60 percent rating; malunion of the femur with marked knee or hip disability warrants a 30 percent rating; malunion of the femur with moderate knee or hip disability warrants a 20 percent rating; and malunion of the femur with slight knee or hip disability warrants a 10 percent rating.

Based on a thorough review of all of the evidence of record, including VA examination reports, private treatment records, and the Veteran's lay statements, the Board finds that, for the period prior to November 17, 2010, a rating in excess of 10 percent is not warranted for the Veteran's service-connected residuals of a fractured left femur with shortening of the leg  under DC 5255.

In reaching this determination, the Board has carefully considered the VA examination reports and private treatment records pertaining to the Veteran's knee disability.  The Veteran's claims file contains private treatment records reflecting the Veteran's treatment for this disorder from William Chan, DPM, from November 2003 to August 2006.  The Veteran frequently presented to Dr. Chan's office complaining of pain in his right foot.  Dr. Chan arranged for the Veteran to obtain orthotic insert for his shoe.  In a January 2007 appointment, Dr. Chan noted that the Veteran had a one-inch difference between his right leg and his left leg.  The Veteran was additionally in need of a new orthotic device.  The new orthotic device was given to him in February 2007.  In a January 2008 notation, it was noted that the Veteran was having hip and back problems.  

In connection with the Veteran's claim for an increased disability rating, he was afforded a VA examination in August 2006.  At the examination, the Veteran indicated that his fracture had solidly healed with satisfactory alignment, but that he had a residual leg length discrepancy with shortening of his left leg.  This shortening had resulted in the need for insert combined concealed arch supports with a heel lift for his left shoe.  He complained of having limp and sporadic episodes of lower back pain.  The medical records reviewed by the examiner indicated that the Veteran's fracture of the left femur had healed well with abundant callus at the fracture site and that there was an associated half-inch leg length discrepancy, with the left leg being shorter.  On examination, the VA examiner noted that the Veteran had a very evident pelvic obliquity with the right iliac crest visibly higher than the left.  After multiple measurements, the examiner measured a 2.4 centimeter difference of length in the Veteran's legs.  Regarding the Veteran's left femur disability, the examiner diagnosed the Veteran with a closed fracture junction of the middle and lower third left femur, post-healed status, with excellent alignment and fully preserved range of motion in both left knee and left hip.  

The Veteran testified at a hearing before a decision review officer in December 2007.  At the hearing, he described the treatment using orthotics that he received from Dr. Chan.  He did not comment on any hip or knee pain or disability.  The Veteran did indicate on his August 2008 VA Form 9, however, that he had severe hip pain.

The Board finds that, for the period prior to November 17, 2010, a rating in excess of 10 percent is not warranted, as the evidence does not show moderate knee or hip disability.  The Veteran commented to Dr. Chan on one occasion that he had pain in his left hip and left knee, and he indicated in his substantive appeal that he had severe hip pain.  No limitation of motion, however, was found in his hip or knee at the time of his VA examination in August 2006.  The examiner stated that there was fully preserved range of motion in both left knee and left hip.  Accordingly, the Veteran's claim for a disability rating in excess of 10 percent for the period prior to November 17, 2010, is denied.  

The Board will now consider whether the Veteran is entitled to a disability rating in excess of 20 percent for residuals of a fractured left femur with shortening of the leg, for the period from November 17, 2010.  

The Veteran testified at his September 2010 hearing before the undersigned VLJ that the symptoms of his service-connected femur disability had increased in severity since his previous VA examination.  The Veteran testified that he had pain in his hip and that his knee was no longer supporting his weight as well as it used to.  He testified that he had constant pain in his left leg.  

The Veteran was afforded a new VA examination with respect to his increased rating claim for his femur in November 2010.  At the examination, he reported that he had intermittent aching pain in his hip bilaterally, and at the mid portion of the medial aspect of his left thigh.  He reported that the pain would become worse when standing and walking, and that he experienced the worst pain when going up and down stairs while working and at home.  The examiner noted that the Veteran's left leg was one-half inch shorter than his right, and that he needed an assistive device for walking.  He noted that the Veteran had a weight bearing joint that was affected by the disability.  His gait was noted as having poor propulsion.  The examiner additionally noted that the Veteran was able to stand for between one and three hours, and that he was able to walk one to three miles, and that he had not lost any time from work during the preceding twelve months due to this condition.

Range of motion testing of the Veteran's left hip revealed flexion to be zero to 120 degrees, extension zero to 25 degrees, and abduction to be zero to 40 degrees.  The examiner noted that the Veteran could cross his left leg over the right and could point his toes out to greater than 15 degrees.  Additionally, pain was noted with active motion on the left side.  Range of motion testing on the Veteran's left knee revealed flexion to be zero to 140 degrees.  Left knee extension was noted as normal at zero degrees.  No additional limitations were noted following three repetitions of range of motion and no joint ankylosis was noted in the Veteran's hips or knees.  The Veteran was found to have pain in his left knee with active motion.  

Imaging revealed that the Veteran had and old fracture deformity of the midshaft of the left femur.  There was no acute fracture or dislocation.  Bilateral degenerative changes in the hip joints were noted.  The interarticular joint spaces were preserved.  Additionally, imaging of the left knee revealed moderate degenerative changes in the medial compartment and in the femoropatellar joint.  No significant soft tissue abnormality was noted.  The VA examiner diagnosed the Veteran with a fracture of the left femur, abnormal gait secondary to leg length discrepancy, and degenerative arthritis of bilateral hips and knees.  The examiner noted that the Veteran's condition had significant occupational effects and had mild to moderate effects on many of his usual daily activities.  

The VA examiner provided the opinion that although the Veteran is at the age where a high prevalence of degenerative joint disease (DJD) is found, that this DJD could be superimposed by the uneven ground shock reaction on his weight bearing joints due to his abnormal gait.  The examiner believed that although it was as least as likely as not that the Veteran's DJD was caused by or a result of his leg length discrepancy, secondary to his service-connected left femur fracture, he was still able to carry out his professional duties as a mail carrier, and that his hip and knee conditions were only mildly to moderately affecting his daily living activities at home and at work and not severe enough to cause disability of his current job.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for residuals of a fractured left femur with shortening of the leg for the period from November 17, 2010.  In reaching this determination, the Board has considered all of the evidence of record.  Significantly, the Board finds that the November 2010 VA examiner's findings are of high probative value.  The examiner found that the Veteran had only mild to moderate knee and hip disability that affected his daily living activities both at home and on the job, more closely resembling the criteria for a 20 percent disability rating under DC 5255.

In addition to these mild to moderate limitations, the Veteran was noted as having an abnormal gait.  There is no evidence, however, that he has a marked knee or hip disability as is required for a 30 percent disability rating.  Additionally, there is no evidence of a fracture of the shaft or anatomical neck of the Veteran's femur with nonunion, or with false joint malunion as would be required for a rating in excess of 30 percent.  

The Board has considered whether the Veteran would be entitled to a combined disability rating in excess of 10 or 20 percent for his knee and hip disabilities if they were each rated separately.  The general rating schedules for limitation of motion of the hip are 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.  Normal range of motion of the hip is to 125 degrees flexion and 45 degrees abduction.  See 38 C.F.R. § 4.71a, Plate II (2010).  Under Diagnostic Code 5251 (2010), a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees.  Under DC 5252, a 10 percent disability rating is assigned for limitation of flexion to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; a 30 percent disability rating is assigned for flexion limited to 20 degrees; and a 40 percent disability rating is assigned for flexion limited to 10 degrees.  Under Diagnostic Code 5253, a 10 percent disability rating is warranted for limitation of rotation such that toe-out cannot be done to more than 15 degrees in the affected leg; a 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction where motion is lost beyond 10 degrees.  See 38 C.F.R. § 4.71a (2010).  The August 2006 VA examiner stated that range of motion of the left hip was fully preserved.  The Veteran's flexion was well beyond 45 degrees as determined by the November 2010 VA examiner.  Further, range of motion testing performed at the November 2010 VA examination revealed that the Veteran had nearly a full range of motion on all tests and there is no evidence of record to suggest that the Veteran would qualify for a compensable disability rating under these criteria based on any limitation of range of motion.  Moreover, there is no evidence of record to suggest that he has ankylosis or a flail hip joint as is required for compensable ratings under DCs 5250 or 5254.  See id.

Similarly, in order to qualify for a compensable disability rating for impairment of the left knee, pursuant to range of motion testing under DCs 5260 and 5261, the Veteran would have to have a limitation of flexion of 60 degrees or less or a limitation of extension to 5 degrees or greater.  See 38 C.F.R. § 4.71a DC 5260 and 5261 (2010).  The August 2006 VA examiner stated that range of motion of the left knee was fully preserved.  Range of motion testing of the Veteran's left knee at the November 2010 VA examination revealed a normal range of motion of 0 to 140 degrees.  Additionally, there is no evidence of record to suggest that the Veteran has ankylosis of the knee; recurrent subluxation or lateral instability; dislocated, semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint; impairment of the tibia and fibula; or genus recurvatum, as is required for compensable ratings under DCs 5256-5258, and DCs 5262-5263.  Accordingly, the Board finds that the Veteran would not be entitled to a compensable rating under either of the rating criteria used for the hip or the knee if his disabilities were to be rated separately at any time during the appellate period.

The Board notes that where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and be evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Arthritis of the knee and hip was not shown on VA examination in August 2006, but was demonstrated in November 2010.  Even if the Board were to award a 10 percent disability rating for painful motion of the knee and a 10 percent rating for painful motion of the hip as of November 2010, there would be no advantage to the Veteran as he is already in receipt of a 20 percent rating. 

Finally, in adjudicating the Veteran's claim for an increased disability rating for his service-connected femur disability, the Board has considered whether the Veteran might alternately be rated for the shortening of a lower extremity pursuant to the criteria found in 38 C.F.R. § 4.71a, DC 5275.  However, in order to be granted a compensable rating under those criteria, the bones of the lower extremity would have to be found to be shortened by at least one and one quarter inch, which has not been shown.  

Accordingly, the criteria under DC 5255 appears to be the most beneficial to the Veteran, and the Board finds that the Veteran's disability of the left knee and hip, as a result of his service-connected residuals of a fractured left femur with shortening of the leg, more closely approximate the 10 percent disability rating for the period prior to November 17, 2010 and a disability rating of 20 percent for the period from November 17, 2010.  Accordingly, the Veteran's claims for increased disability ratings for these respective time periods are denied.

	

B.  Chronic Lumbar Pain 

The Veteran's service-connected lumbar spine disability is currently rated under Diagnostic Code 5237, lumbosacral strain.  Spine disabilities are rated under the criteria found in 38 C.F.R. § 4.71a.  There are two formulas for rating spine disabilities: a formula for rating intervertebral disc syndrome based on incapacitating episodes and a general formula for rating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

Under the general formula for rating spine disease and injuries, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A rating of 30 percent is not available absent a showing of limitation of flexion of the cervical spine, and a rating in excess of 40 percent is not available under DC 5243 absent a showing of ankylosis.  38 C.F.R. § 4.71, DC 5242 (2010).

Again, the Board is cognizant that where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See DeLuca, 8 Vet. App. at 207-08.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; and a 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5235 to 5243 (2010).  Note (1) to DC 5243 indicates that an incapacitating episode for evaluation purposes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Based on a thorough review of all of the evidence of record, including VA examination reports, private treatment records, and the Veteran's lay statements, the Board finds that for the period prior to November 17, 2010, a rating of 20 percent, and not higher, is warranted for the Veteran's service-connected lumbar spine disability .

In reaching this determination, the Board has carefully considered the VA examination reports and private treatment records pertaining to the Veteran's back disability.  The claims file contains private treatment records dated from August 2006 to January 2008 reflecting the Veteran's treatment for chronic back pain from Brian H. McPhillips, M.D.  In a letter dated in August 2006, Dr. McPhillips indicated that he had been treating the Veteran for chronic back pain associated with his leg length discrepancy from a prior femur fracture.  A July 2007 medical report reveals that the Veteran sought treatment following an incident where he felt something pop in his back three days prior to the appointment.  He felt the same thing the next day with worse pain in the lumbar region bilaterally.  The pain radiated to his groin.  The Veteran reported having had a similar issue a few years previous.  Dr. McPhillips noted that there was no weakness or numbness, and that there were no bowel or bladder control issues.  Dr. McPhillips also noted that the Veteran's range of motion was 75 percent of normal and that he had a right paralumbar spasm.  His extension was 50 percent and he had pain on flexion when touching his knees.  A straight leg test revealed negative results bilaterally and the Veteran had normal motor and sensory results in both lower extremities.  Dr. McPhillips recommended that the Veteran not do any bending or lifting and that he avoid prolonged sitting.  He also recommended that the Veteran stay home from work for five days.  Gradual improvement was anticipated.

The Veteran was seen for a follow-up appointment in January 2008.  On that visit, Dr. McPhillips noted that the Veteran gets pain and stiffness when getting out of his car and that he feels like he is walking on glass with numb feet.  The sensations would gradually improve.  Range of motion testing revealed that on flexion, the Veteran could reach within twelve inches from touching the floor, and that he had full extension and rotation with pain at the end points.  Straight leg raise testing revealed negative results.  The Veteran had normal motor, sensory, and deep tendon reflex testing to both lower extremities.  Dr. McPhillips commented that continued orthotics would help with the back pain and he recommended daily stretches, core strengthening, and weight loss.  

Apart from the findings described previously, at the Veteran's August 2006 VA examination, the VA examiner noted that the Veteran was capable of rapid uncomplaining forward flexion to 80 degrees from a fully upright posture, even after three repetitions.  Lateral flexion of the lumbar spine was 40 degrees to the left and 30 degrees to the right.  He had full rotation of his trunk on the fixed pelvis to 60 degrees on the left and 60 degrees on the right.  

At his September 2010 personal hearing, the Veteran testified that his back condition makes it difficult for him to walk up and down stairs in his profession as a mail carrier.  He testified that he had trouble getting into and out of cars and that he had to purchase an SUV to facilitate getting into and out of his vehicle.  He testified that his back makes him unsteady and that he has to hold onto the banister when going up and down stairs.  The Veteran additionally testified that he does not go on best rest, and that rather than miss work, he takes pain medication for his back condition.

Based on these findings, particularly the finding of right paralumbar spasm, the Board finds that for the period prior to November 17, 2010, the Veteran's service-connected lumbar spine disability picture approximated the criteria for a 20 percent disability rating, but not higher.   At no time was forward flexion limited to 30 degrees or less so as to warrant a 40 percent rating.  Even considering pain, the Veteran's forward flexion far exceeded 30 degrees.  

The Board will now consider whether the Veteran is entitled to a disability rating in excess of 20 percent for his service-connected lumbar spine disorder for the period from November 17, 2010.  

The Veteran was afforded another VA spine examination in November 2010.  He reported to the VA examiner that his back pain increased with bending over and changing positions like getting out of bed every morning or when standing from a sitting position.  He also reported that the condition was aggravated with carrying or lifting heavy items and when going up or down stairs.  He also reported that his back pain doubled or tripled during bad weather.  The Veteran reported that the pain did not radiate to his arms or legs, and although he felt his legs were weaker than five years previous to the examination, he did not have paresthesia in his limbs and that he had no bowel or bladder problems.  He reported that his back pain was affected by his abnormal gait, secondary to his left leg shortening.  He reported limping for at least five miles daily while performing his job duties as a mail carrier over 17 years.  The Veteran reported symptoms of fatigue, decreased motion, stiffness, and spine pain.  The Veteran's pain was described as an aching and sometimes sharp pain with bending over in the mid and lower back.  Upon examination of the thoracolumbar sacrospinalis, the examiner noted guarding, pain with motion, and tenderness.  No spasms, atrophies, or weaknesses were noted.  

Range of motion testing revealed that the Veteran had flexion from zero to 60 degrees, extension from zero to 20 degrees, left lateral flexion from zero to 30 degrees, left lateral rotation from zero to 30 degrees, right lateral flexion from zero to 25 degrees, and right lateral rotation from zero to 25 degrees.  The examiner noted that there was objective evidence of pain on active range of motion.  Reflex, sensory, and detailed motor examinations all revealed normal results.  Radiographic imaging revealed normal physiologic thoracic kyphosis and lumbar lordosis, and mild degenerative changes at the midthoracic were noted.  The lumbar spine was noted as unremarkable.

Based on these results, the VA examiner diagnosed the Veteran with a muscle strain of the back and degenerative disc disease (DDD) of the cervical and thoracic spine.  Effects noted on the Veteran's occupational activities included decreased mobility, problems with lifting and carrying, decreased strength in the lower extremity, and pain.  Mild to moderate effects on daily living activities were noted.  The examiner offered the opinion that the Veteran's intervertebral disc syndrome was at least as likely as not caused by his service-connected lumbar strain.  The examiner rationalized this opinion with the finding that the Veteran had a previous back injury and a femur fracture with malunion which caused his leg length discrepancy and abnormal gait.  Thus, the consequence of this injury could have superimposed the DDD in his back.  

As a result of the Veteran's November 2010 VA examination findings, the Board finds that for the period from November 17, 2010, the Veteran's disability picture for his service-connected lumbar spine disorder more closely resembles the criteria for a 20 percent disability rating under DC 5237.  The Veteran's forward flexion was limited to 60 degrees, falling within the 30 to 60 degree range contemplated by the criteria for a 20 percent rating.  Moreover, a 20 percent rating contemplates symptoms such as guarding severe enough to alter gait or spinal contour.  The Veteran exhibited symptoms of guarding during his November 2010 VA examination.

The Board finds that there was no evidence of record to suggest that the Veteran is entitle to a disability rating in excess of 20 percent for the period from November 17, 2010.  There was no evidence that the Veteran's forward flexion was limited to 30 degrees or less or that that he had ankylosis of the thoracolumbar spine as is required for any rating pertaining to the lumbar spine in excess of 20 percent.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any objective neurologic abnormalities associated with the back disability, including, but not limited to, bowel or bladder impairment, evaluated separately under an appropriate diagnostic code.  In this case, however, there is no evidence of any clinical neurological manifestations of the Veteran's lumbar spine disability.  While there is radiological evidence of degenerative changes, clinical findings are negative with normal sensory, muscle, and reflex testing.  The VA examiner stated that the Veteran's disc disease did not cause neurological deficit so far.  Consequently, the Board finds that the evidence preponderates against a separate rating for any neurological disability.

The Board has considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca, 8 Vet. App. at 204-7.  However, evaluation of all ranges of motion revealed no additional lost motion based on repetitive use, and there is also no uncompensated additional limitation of motion that could serve as a basis for a higher rating based on pain.  Consequently, the Board finds that the assigned 20 percent evaluation throughout the entire appellate period appropriately reflect the extent of pain and functional impairment that the Veteran has experienced as a result of his low back disability.

The Board has also considered whether the Veteran may be entitled to a higher rating based on the formula for rating intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  The evidence does not support a finding, however, that the Veteran has had any incapacitating episodes due to his back disability at any time during the appellate period.  To the contrary, at his September 2010 hearing, the Veteran testified that he has not been limited to bed rest because of his back disability.

Finally, as provided in DC 5242, the Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, the Board finds that to grant such an additional rating would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010).  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes.  If the disability does not warrant a rating under those codes, only then is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion has now been found to be compensable at the 20 percent rating.  Therefore, a separate rating based on arthritis is not warranted.

Accordingly, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected chronic lumbar pain.  

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the assigned schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's rated disability (i.e., malunion of the femur with mild to moderate hip or knee disability, chronic back pain with some limitation of motion, guarding, and some degenerative changes) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The disability ratings assigned under DC 5237 and 5255 contemplate symptoms such as painful motion and other symptoms as those exhibited by the Veteran.  Thus, the Board finds that these rating criteria reasonably describe the Veteran's disabilities, and for these reasons, referral for consideration of extraschedular ratings is not warranted for this case.


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a fractured left femur with shortening of the leg, for the period prior to November 17, 2010, is denied.

Entitlement to a disability rating in excess of 20 percent for residuals of a fractured left femur with shortening of the leg, for the period from November 17, 2019, is denied.

Entitlement to an initial disability rating of 20 percent, and not higher, for chronic lumbar pain, for the period prior to November 17, 2010, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a disability rating in excess of 20 percent for chronic lumbar pain, for the period from November 17, 2010, is denied.



___________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


